Citation Nr: 1447840	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a higher rating for a right tibia disability, rated as 10 percent disabling prior to June 9, 2014, and thereafter separately rated based on right knee limitation of extension as 10 percent and limitation of flexion as 0 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied reopening a claim of service connection for fibromyalgia and denied an evaluation in excess of 10 percent for her right tibia disability.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2014, when the Board reopened the claim of service connection for fibromyalgia and remanded for additional development the underlying claim as well as a claim for an increased evaluation for right tibia disability.  

In January 2014, the Board also remanded a claim of service connection for a psychiatric disorder.  During the pendency of that remand, however, service connection for posttraumatic stress disorder was awarded in an August 2014 rating decision, at which time a 100 percent evaluation was assigned for that disability effective January 20, 2009.  In light of this full award of benefits sought on appeal with regard to the psychiatric issue and because no notice of disagreement has been received with the effective date, the Board considers that appellate issue final, and it will no longer be addressed in this decision.

(The fibromyalgia claim is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  For the period prior to June 9, 2014, the Veteran's right tibia/knee disability is not shown to have limitation of extension greater than 0 degrees; limitation of flexion to 45 degrees or less; evidence of any instability or recurrent subluxation or dislocation of the right knee; any right knee ankylosis; dislocated semilunar cartilage producing "locking," pain and effusion of the right knee; nonunion of the right tibia and fibula; or, malunion of the right tibia or fibula with either a moderate or marked right knee disability.  

2.  For the period prior to June 9, 2014, the Veteran's right tibia/knee disability more closely approximated a symptomatic right knee under Diagnostic Code 5259, with pain, swelling, decreased mobility, subjective instability, and subjective gait disturbance with occasional use of a cane.

3.  Beginning June 9, 2014, the Veteran's right knee disability is tantamount to 10 degrees of limitation in extension and 40 degrees in limitation of flexion.

4.  Beginning June 9, 2014, the Veteran's right knee/tibia disability is not shown to have any right knee ankylosis, evidence of instability or recurrent subluxation or dislocation of the right knee, nonunion of the right tibia and fibula, or malunion of the right tibia and fibula with a marked right knee disability.


CONCLUSIONS OF LAW

1.  The criteria establishing an evaluation in excess of 10 percent for a right tibia disability for the period prior to June 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63 (2014).

2.  Beginning June 9, 2014, the criteria establishing an evaluation in excess of 10 percent for a right tibia/knee disability for limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2014).

3.  Beginning June 9, 2014, the criteria establishing a 10 percent evaluation for a right tibia/knee disability for limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent letters in November 2009 and January 2014 that provided information as to what evidence was required to substantiate the claim for increased evaluation of her right tibia disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a June 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim herein decided.  

The Board acknowledges that the increased evaluation claim was remanded in January 2014 for further development, to include obtaining a VA examination, recent VA treatment records, and Social Security Administration (SSA) records.  The Board notes that the Veteran's SSA records have been obtained and associated with the claims file, as have the Veteran's VA treatment records through January 2014.  The Veteran additionally underwent a VA examination of her right tibia disability in June 2014.  The Veteran has not identified any outstanding private treatment records, as requested in the January 2014 letter.  In light of the above, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Veteran filed her claim for increased evaluation on January 8, 2009.  Her right tibia disability has been evaluated as 10 percent disabling throughout the claim period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5262-5024 prior to June 9, 2014, and under Diagnostic Codes 5003-5261 at 10 percent disabling and 5003-5260 at 0 percent disabling since June 9, 2014.  

Under Diagnostic Code 5024, tenosynovitis, the Rating Schedule re-directs the rater to limitation of motions of the affected joint, as degenerative arthritis under Diagnostic Code 5003, which requires rating based on limitation of motion of affected joints.  The affected joint in this case is the Veteran's right knee.

Under Diagnostic Code 5262, malunion of the tibia and fibula with a slight knee or ankle disability warrants a 10 percent evaluation, with a moderate knee or ankle disability a 20 percent evaluation, and with a marked knee or ankle disability a 30 percent evaluation.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5003 allows for a 10 percent evaluation for joints affected by arthritis when motion is noncompensable, and this rating has already been assigned in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).

Also, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of right knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

As a final initial matter, the Board notes that the highest evaluation under Diagnostic Code 5263 is 10 percent, and therefore, the Board will no longer discuss that Diagnostic Code as it cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Board has reviewed the claims file and does not note any private treatment records in the claims file with regards to the Veteran's right knee/tibia disability during the relevant period.  

The Board notes that the Veteran's VA treatment records through January 2014 are of record.  Generally, the Veteran has never been treated or complained of any right knee/tibia problems throughout the appeal period.  The Board does note that in September 2011 VA treatment records the Veteran was seen for right knee/thigh pain on an acute basis after she fell doing yardwork.  Otherwise, there is no evidence in the Veteran's VA treatment records during the relevant appeal period on which to evaluate the Veteran's right knee/tibia disability.

Likewise, the Board notes that the Veteran's extensive SSA disability records are associated with the claims file.  The Board notes that the Veteran did not base her Social Security disability claim on her right knee/tibia disability, but rather on a multitude of other psychiatric and physical disabilities, including nonservice-connected lumbar spine and left leg/knee disabilities, as well as fibromyalgia.  Generally, the SSA records do not demonstrate any complaints or treatment for her right knee/tibia disability.  However, the Board does note that in a comprehensive internal medicine examination by Dr. F.C. on January 24, 2009, the Veteran's knees were shown to have extension to 0 degrees and flexion to 150 degrees, bilaterally; no painful motion or instability of the right knee or mal- or nonunion of the right tibia, or any other right knee/tibia symptoms.  

In another July 2012 internal medicine examination by Dr. R.L. associated with her SSA claim, the Veteran's knees were shown to have extension to 0 degrees and flexion to 150 degrees, bilaterally.  There were no other right knee/tibia symptoms noted at that time.  

The Veteran underwent a VA examination of her right knee/tibia disability on January 13, 2010.  During that examination, the Veteran reported severe pain all over her body (due to her fibromyalgia and other disabilities) "but particularly she had more pain on the inside of her right leg, just below the knee, at the insertion of the medial hamstring, [and reported] that she [was] having more and more pain."  She reported having pain on the inside of her right knee and inside of her right upper leg since service.  She reported having pain all the time, which was made worse by walking.  She denied having any incapacitating flare-ups.  She was able to walk and did not use any walking aide at that time.  She was independent in her self-care.  

On examination, the examiner noted that the Veteran had a normal gait, but noted that she refused to walk on her heels, stating that she would not be able to do so.  The Veteran's right knee and leg did not have any difference in appearance in comparison to her left knee and leg.  There was no obvious redness, puffiness, or warmth.  There was tenderness on the medial side of the right knee that is actually below the knee and at the site of the insertion of the medial hamstring.  It was noted that there was similar tenderness on the left side as well, though the right side was more significant.  Range-of-motion testing of the Veteran's right knee was normal and similar to the other side.  She had range of motion to 0 degrees (normal extension) to 130 degrees of flexion.  There was no ligamentous laxity noted on the medial/lateral stress.  Anterior posterior drawer signs were negative.  Joint line tenderness was negative.  There was no tenderness over the shin of the right leg.  There was no obvious irregularity.  

Regarding the Deluca criteria, the examiner noted that repetitive testing was performed on the right knee.  The Veteran expressed some pain at the site of the medial hamstring insertion, but there was no increase in pain, fatigability, or lack of endurance during the repetitive testing.  Motor strength of the quadriceps and hamstring was normal.  

The examiner noted that May 2005 x-rays were normal except for some exostosis in the supracondylar region medially.  He noted that this was stable and was unchanged in comparison to April 2005 x-rays.  He noted that there were no abnormalities.  

The examiner diagnosed the Veteran with a history of stress fracture of the right tibia with a history of continued pain along the medial side of the knee, which "at the current time is due to medial hamstring tendonitis which is chronic."  Regarding Deluca, he stated that the examination was negative.  "The Veteran walks with a normal gait and does not require any walking aides such as a cane or any other assistive device."  She was independent in her self-care and did not have any increase due to her flare-ups.  He stated that there was no "expression [of] significant fatigability, lack of endurance or loss of range of motion under the conditions of normal use.  The Veteran does have pain and may have more pain under certain conditions.  She was able to walk reasonable distances and able to go up and down the stairs."

After the previous Board remand, the Veteran underwent another VA examination of her right knee/tibia disability on June 9, 2014.  On that examination, the Veteran was diagnosed with degenerative joint disease of her knees, with healed right tibial stress fracture residuals.  The Veteran reported that she had had continued pain, swelling and difficulty walking since her in-service injury.  She also reported waking 2-3 times a night due to pain and that her medications were not working well.  She reported having increased pain and swelling with decreased mobility during flare-ups.

On examination, the Veteran had right knee flexion from 0 to 60 degrees with pain throughout that motion; she had extension to 0 degrees with pain beginning at 0 degrees of extension.  After repetitive motion testing, the Veteran's flexion was reduced to 50 degrees, though her extension continued to be normal to 0 degrees.  The examiner noted that the Veteran had pain, weakness and fatigue with repetitive testing.  The examiner also noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  With regard to additional limitation as a result of those functional impairments and during flare-ups, the examiner noted that her pain limits prolonged walking and standing, and that there was an additional 10 degree loss of range of motion in all vectors.

The examiner noted that there was tenderness on palpitation over the medial proximal tibia joint line.  The Veteran's muscle strength of the right leg was 4 out of 5 in both flexion and extension.  All of the joint stability tests-anterior instability (Lachman's), posterior instability (posterior drawer), and medial-lateral instability tests-were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran was noted to have pain that was focal, sharp, and exacerbated by weightbearing, and localized tenderness, pain, and swelling without erythema as a result of her past stress fractures of the right lower extremity.  There was no evidence of any meniscal conditions, or that the Veteran had a total knee replacement or other surgical procedures on her right knee.  The examiner noted occasional cane or walker use due to her right knee/tibia disability.  He concluded that her functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner also noted that there was x-ray evidence of degenerative arthritis, though there was no evidence of any patellar subluxation.  The examiner further concluded that there was no nonunion or malunion of the right tibia and fibula on examination.  

Regarding employability, the examiner was noted to have limitations with activities that required squatting, kneeling and crawling.  The Veteran was able to perform her activities of daily living such as toileting, grooming, and feeding herself, though she had apparent difficulty with dressing herself, although she was well-dressed on examination.  The examiner further indicated that the Veteran required frequent breaks when walking or standing, and that crouching, crawling, and kneeling should be limited to occasional.  He opined, however, that the Veteran was able to entertain light physical and sedentary employment as a result of her right knee/tibia disability.  

Regarding her lay statements on appeal, in her January 8, 2009 claim, the Veteran reported that her right knee disability was worse, with increased pain and swelling.  In a December 2009 statement, the Veteran again stated that she had "chronic knee/tibia pain and gait problems for 20+ years."  

In her January 2010 notice of disagreement, the Veteran complained that she did not understand how the January 2010 examiner could say that her gait was normal when she "cannot walk on [her] heels due to numbness in [her] back."  She also stated that she had issues with "unstability and chronic pain."  

In her substantive appeal, VA Form 9, and in her June 2013 hearing, the Veteran continued to state that she had chronic pain in her right knee/tibia; in June 2013, she rated her pain as 4 out of 10 during her hearing.  She also noted that she had increased swelling and pain with physical activity, and that her symptoms limited her ability to walk and stand.  She stated that she used a cane occasionally, when she was "at her worst."  She denied taking any medications specifically for her right knee/tibia disability, though she took medications generally for her fibromyalgia and lumbar spine disabilities, which also treated her right knee/tibia disability and associated pain.

Based on the foregoing evidence, for the period prior to June 9, 2014, the Board finds that an evaluation in excess of 10 percent is not warranted.  However, beginning June 9, 2014, the Veteran's right knee/tibia disability warrants separate 10 percent evaluations under Diagnostic Codes 5260 and 5261.  The reasoning is as follows.  

Prior to June 9, 2014, the record demonstrates that the Veteran's extension of her right leg was routinely to 0 degrees.  A higher evaluation than 10 percent is not applicable under Diagnostic Code 5261.  Likewise, while there is some evidence of slight loss of range of motion in flexion, the Veteran's range of motion in flexion was not limited to 45 degrees or less during that period of time.  Thus, an evaluation in excess of 10 percent is not applicable under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Beginning June 9, 2014, however, the Veteran's flexion is objectively shown to be 50 degrees during repetitive testing.  The examiner noted that an estimated functional loss of an additional 10 degrees would be loss due to pain, flare-up and other Deluca factors, which equates to flexion limited to 40 degrees.  Accordingly, beginning June 9, 2014, the Board finds that a separate 10 percent evaluation for the Veteran's flexion is warranted.  A higher evaluation is not warranted as the Veteran's flexion after June 9, 2014 is not shown to be limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Likewise, after June 9, 2014, the Veteran has been assigned a 10 percent evaluation for loss of extension.  On the June 9, 2014 examination, the Veteran's extension was shown to be to 0 degrees on repetitive testing.  The examiner noted that an additional 10 degrees of loss would be due to pain, flare-up and other Deluca factors, which equates to a limitation of motion in extension to 10 degrees.  Such a limitation of extension corresponds to a 10 percent evaluation.  The Board finds that such is properly rated beginning June 9, 2014.  A higher evaluation is not warranted because the evidence since June 9, 2014 does not demonstrate a limitation of motion in extension of greater than 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the appeal period, the Board notes that the Veteran's right knee is not objectively shown to have any instability or recurrent subluxation or dislocation.  While the Veteran has indicated that she is "unstable," there is no objective evidence to support this lay assertion.  The Veteran was shown to have no instability of her right knee on examination in January 2010; the Veteran additionally did not report any instability of her right knee on examination in January 2010, and none was shown thereafter on examination.  The Board finds the objective testing evidence and the lack of any reported instability on examination to be more probative of the symptomatology the Veteran was experiencing.  

Accordingly, the Board does not find that the evidence throughout the appeal period more closely approximates a finding that there is even slight instability or recurrent subluxation or dislocation of the right knee such that a separate 10 percent evaluation would be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With regards to Diagnostic Code 5258, there is no evidence of any "locking" either objectively or subjectively in the claims file.  Nor is there any evidence of any dislocation of the semilunar cartilage or any effusion of the right knee joint shown in the record.  In fact, the Veteran's right knee cartilage and meniscus are shown to be normal throughout the claim period.  An evaluation under Diagnostic Code 5258 is not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Finally, the Board notes that throughout the appeal period, the Veteran's right knee/tibia disability is not shown to have any nonunion or malunion.  Thus, as an initial finding, the Board notes that application of Diagnostic Code 5262 is not warranted.  

In sum, the Board finds that for the period prior to June 9, 2014, the Veteran's right knee was more closely approximated by the 10 percent rating assigned.  The Veteran's right knee was routinely shown to have very little, if any, limitation in range of motion.  The Board finds that the Veteran's pain and gait complaints are more closely approximated by the already awarded 10 percent rating.  

The Board finds that the appropriate Diagnostic Codes for evaluation of the Veteran are 5260 and 5261, rather than 5262, particularly given the absence of any noted malunion or nonunion of the right tibia or fibula in the record during the claim period.

Accordingly, the Board finds that a higher evaluation than the currently assigned 10 percent disability rating prior to June 9, 2014 is not appropriate based on the evidence of record for that period.  However, beginning June 9, 2014, the Veteran's right knee disability is shown to equate to a limitation of flexion to 40 degrees and extension to 10 degrees which warrants two separate 10 percent evaluations for the right knee/tibia disability, combining to a 20 percent disability rating under the Table in 38 C.F.R. § 4.25.  Higher evaluations under those Diagnostic Codes and other potentially alternative Diagnostic Codes are not warranted for the two periods in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63.  In reaching these conclusions, the Board has appropriately applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the claim must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right tibia/knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her right tibia disability, and in fact, the most recent VA examiner opined that the Veteran would be able to perform light physical and sedentary work even after contemplation of her functional limitations due to her right tibia disability.  Since there is not any evidence of record that the Veteran's right tibia disability causes her to be unable to secure and follow substantially gainful employment, the Board finds that a claim of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the record in conjunction with this claim and therefore remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

For the period prior to June 9, 2014, an evaluation in excess of 10 percent for a right tibia disability is denied.

Beginning June 9, 2014, an evaluation in excess of 10 percent for limitation of extension associated with a right tibia disability is denied.  

Beginning June 9, 2014, a separate 10 evaluation for limitation of flexion associated with a right tibia disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

With regard to the fibromyalgia claim, the Board notes that the Veteran underwent a VA examination of that disability in June 2014.  In that examination report, the examiner negatively opined as to a direct link to the Veteran's military service, and also provided negative opinions regarding relationship or aggravation by the Veteran's service-connected right tibia disability.  The examiner, however, did not provide a rationale for those secondary service connection opinions, stating only that "a review of available medical records at this time does not show evidence to support a claim that the Veteran's right tibia disability or the post-service back/sciatica injury caused or aggravated the fibromyalgia/pain disorder."  The Board notes that there is no explanation for this finding; rather, it is a conclusory statement.  

Moreover, the examiner did not discuss any potential secondary link to the Veteran's now-service-connected PTSD, even though there appears to be a psychiatric component to the Veteran's fibromyalgia disorder noted in the examination report.  

In light of the above, the Board finds that a remand is necessary in order to obtain a VA addendum opinion with regard to the Veteran's fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2014 VA examiner of the Veteran's fibromyalgia/pain disorder for clarification regarding his opinion.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

If the previous examiner is not available, another similarly-qualified examiner may render the requested addendum opinion.  If an additional examination is deemed necessary by any examiner, an examination should be scheduled.

Following review of the claims file, including the previous VA examination report and this remand, the examiner should opine as to the following:

(a) Whether the Veteran's fibromyalgia/pain disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by her service-connected right tibia disability and/or PTSD.  

The examiner must provide an explanation for the opinion beyond noting that a review of the claims file/available medical records does or does not establish a link.  (References to medical principles and the record that support the opinion would be helpful.)

(b) Whether the Veteran's fibromyalgia/pain disorder was more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression) by her service-connected right tibia disability and/or PTSD.

The examiner must provide an explanation for the opinion beyond noting that a review of the claims file/available medical records does or does not establish a link.  (References to medical principles and the record that support the opinion would be helpful.)

The examiner should specifically address the noted anxiety and depression in the previous VA examination, as well as the notation of episodic frequency with exacerbations, which were constant or near-constant, and what, if any, effect these conclusions have on the examiner's above opinions, particularly part (b).

2.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for fibromyalgia.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


